Case 2:20-cv-01765-GW-PLA Document 24 Filed 12/28/20 Page 1 of 1 Page ID #:182



    1

    2
                                                                                   JS-6
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11    NINA KOCHARYAN,                          Case No. CV 20-1765-GW-PLAx

   12                        Plaintiff,

   13          v.                                   ORDER TO DISMISS WITH
                                                    PREJUDICE
   14    JAGUAR LAND ROVER NORTH
         AMERICA, LLC, et al.,
   15
                             Defendants.
   16

   17

   18
              It is hereby ORDERED that this action is dismissed with prejudice in its
   19
        entirety. The Court shall retain jurisdiction to enforce the settlement.
   20

   21
              IT IS SO ORDERED.
   22

   23
        Dated: December 28, 2020
   24
                                                _________________________________
   25
                                                HON. GEORGE H. WU,
   26                                           UNITED STATES DISTRICT JUDGE
   27

   28
